GEF/hh
12/10/2018

                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


In Re:                                        )      Case No. 18-10514
                                              )
WILSON LAND PROPERTIES, LLC                   )      Chapter 11
                                              )
                                              )      Judge Arthur Harris
         Debtors                              )
                                              )      RESPONSE TO OBJECTIONS OF
                                              )      OF TAX EASE OHIO, LLC


                                          Introduction

         Tax Ease Ohio has filed several objections, one for each of its tax certificates, in

opposition to Debtor’s Plan. Debtor believes these objections to be insubstantial.

                                      Argument and Law

         As a review of Debtor’s Plan will show, Debtor’s Plan is a Liquidation Plan and

Debtor sees no reasonable alternative other than liquidation. As Debtor’s Plan suggests, upon

sale, secured creditors will be paid according to their priority. In most circumstances, taxes

are the number one priority. Therefore, Tax Ease Ohio is protected. Debtor disputes the

suggestion that the Plan calls for Tax Ease to be paid zero. In fact, the Plan calls for Tax Ease

to be paid in accordance with its priority which is, in Debtor’s view, the best result for Tax

Ease.

         WHEREFORE, Debtor prays that Tax Ease’s objections be over-ruled.




18-10514-aih       Doc 85   FILED 12/11/18        ENTERED 12/11/18 11:50:54          Page 1 of 3
                                                   Respectfully submitted,

                                                   /s/ Glenn E. Forbes, Esq.
                                                   Glenn E. Forbes, Esq. (0005513)
                                                   FORBES LAW LLC
                                                   Main Street Law Building
                                                   166 Main Street
                                                   Painesville, OH 44077
                                                   Voice: (440) 357-6211 ext. 128
                                                   Fax: (440) 357-1634
                                                   eFax: 1-888-807-6985
                                                   gforbes@geflaw.net
                                                   bankruptcy@geflaw.net




                                 CERTIFICATE OF SERVICE

      I hereby certify that on December 11, 2018, a true and correct copy of the within
Response to Objections was served:

         Via the court’s Electronic Case Filing System on these entities and individuals who
are listed on the court’s Electronic Mail Notice List:

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Scott D. Fink on behalf of Creditor Eriebank, A Division of CNB Bank,
ecfndoh@weltman.com

Glenn E. Forbes on behalf of Debtor Wilson Land Properties, LLC bankruptcy@geflaw.net,
gforbes@geflaw.net;r45233@notify.bestcase.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania,
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank,
timothy.palmer@bipc.com, donna.curcio@bipc.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company,
msikora@sikoralaw.com, aarasmith@sikoralaw.com;mtroha@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania,
nsinn@bdblaw.com, kslatinsky@bdblaw.com




18-10514-aih    Doc 85    FILED 12/11/18      ENTERED 12/11/18 11:50:54          Page 2 of 3
Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC, atomko@sandhu-law.com ,
bk1notice@sandhu-law.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A., mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee, maria.d.giannirakis@usdoj.gov



                                                  /s/ Glenn E Forbes
                                                  Glenn E. Forbes, Esq. (0005513)
                                                  FORBES LAW LLC




18-10514-aih   Doc 85     FILED 12/11/18     ENTERED 12/11/18 11:50:54          Page 3 of 3
